Smith, C. J.,
delivered the opinion of the court.
(After stating the facts as above). The questions presented for decision are :
(1) Is chapter 28, Laws Ex. Sess. 1917, a valid statute?
(2) Can the bonds be issued, although a majority of the qualified electors of the two separate road districts have not consented thereto?
Except in so far as the Constitution may otherwise provide, the legislature has full power to provide both for the issuance of bonds by municipalities, counties, and other public bodies of like character, and for the validation before their issuance of bonds proposed to be issued by such bodies without authority so to do, so that chapter 28, Laws Ex. Sess. 1917, is valid unless it violates some provision of either the state or federal Constitution Lippit v. City of Albany, 131 Ga. 629, 63 S. E. 33; Lasseter v. State, 67 Ela. 240, 64 So. 847; Steen v. Board of Public Instructions of Palm Beach County (Fla.) 85 So. 684.
The appellant does not contend that this statute violates any section of the federal constitution, but that it violates our state constitution in three particulars: First, by conferring judicial power on the state’s bond attorney; second, by imposing on the state’s bond attorney duties which should be discharged by the attorney general or district attorneys; third, by conferring on the chancery court a jurisdiction not embraced in section 159 et seq., of the constitution, by which the jurisdiction of that court is prescribed.
The first of these objections is wholly without merit for the powers here conferred upon the state’s bond attorney *263are in no sense judicial, and the second is equally so, for the duties here imposed upon the state’s bond attorney are simply to assist certain public corporations in issuing bonds when called on by them so to do; and while the legislature may have had the power to impose this duty upon the attorney general or district attorneys, as to which we express no opinion, there is no constitutional provision which requires it so to do. The power to validate a proposed bond issue conferred by the statute upon the chancery court is a jurisdiction which, prior to the enactment of the statute, was not possessed by any court; consequently the legislature had the power to confer it upon the chancery court. Bank v. Duncan, 52 Miss. 740. Morever, the jurisdiction to be exercised under the statute is very similar to that exercised by chancery courts in a proceeding by injunction brought by a taxpayer to enjoin the issuance of bonds, and consequently is more in accord with the procedure of the chancery than of the circuit courts.
Chapter 207, Laws of 1920, approved April 2, 1920, deals with the entire subject of the authority of counties., etc., to issue bonds and the method to be pursued by them in so doing, and expressly repeals all statutes or parts thereof in conflict therewith. This statute provides for the issuance of county-wide bonds, Avhen authorized by a majority of the qualified electors of the county voting in an election held for that purpose, and contains no exemption in favor of separate road districts, but, on the contrary, expressly provides that:
“Such bonds Avhen issued shall constitute a lien on all the taxable property in such county or consolidated or rural separate school district or separate road district, as the case may be, and the board of supervisors shall annually levy a special tax on all such property sufficient to pay the principal and interest on such bonds as the same falls due.”
The exemption in favor of separate road districts contained in chapter 277, Laws of 1920, is therefore in con*264flict with the provisions of chapter 207, Laws of 1920, a later enactment of the legislature, and is therefore repealed thereby. Rosenstock v. Washington County, 85 So. 91; Jones A. H. S. v. Leflore County, 85 So. 198.

Affirmed